 

Exhibit 10.21

 

SEPARATION AGREEMENT

 

This Separation Agreement (referred to as “the Agreement”) is made by and
between J.D. Edwards & Company, J.D. Edwards World Solutions Company and J.D.
Edwards World Source Company (collectively “J.D. Edwards”), corporations having
their principal place of business at 7601 Technology Way, Denver, Colorado
80237, and John H. Bonde (referred to as “You” and by “Your”). You and J.D.
Edwards are each referred to as a “party” and both are referred to as “parties”.

 

Whereas, Your employment with J.D. Edwards has been or will be, as the case may
be, terminated effective December 31, 2002 (the “Elimination Date”); and

 

Whereas, You and J.D. Edwards desire to resolve any and all claims and disputes
between You and J.D. Edwards, including, without limitation, those related to
Your employment by, or separation from, J.D. Edwards or alleged representations,
contracts, and agreements (written, oral, or implied) regarding Your employment
by J.D. Edwards; and

 

In consideration of the mutual promises expressed herein and the payment to be
made to You, You and J.D. Edwards agree as follows:

 

1.   Payments. No later than twenty (20) calendar days following the date this
signed Agreement is received by J.D. Edwards, and provided that this Agreement
has not been revoked by You under section 5, J.D. Edwards will pay You the gross
sum of USD USD$500,000.00, which amount represents a lump-sum separation bonus
of fifty-two (52) weeks (the period beginning on the Elimination Date and
continuing for this number of weeks (the “Severance Period”)) of Your salary.
Your medical, dental, and vision coverage, at no expense to You, will continue
for a period of three (3) years from Your Elimination Date. The parties
expressly agree that the payments made under this section exceed any
compensation or benefits that You would otherwise be entitled to if You had not
executed this Agreement. The payments will be reduced by any amounts owed J.D.
Edwards, amounts that J.D. Edwards may be responsible for on a J.D. Edwards
company program charge card, and the amount of applicable taxes withheld by J.D.
Edwards, which will be withheld at the applicable withholding rate. If You
become re-employed by J.D. Edwards within the Severance Period, You shall return
to J.D. Edwards on a pro-rated basis any amounts paid under this Agreement. For
example, if You receive USD$8,000.00 under this Agreement, Your Severance Period
is four months, and You begin re-employment with J.D. Edwards two months after
the Elimination Date, You shall pay J.D. Edwards USD$4,000.00 through payroll
deduction or other means. This provision shall not apply if You become a
consultant to J.D. Edwards. You shall have no duty to seek employment elsewhere
or to mitigate the separation payments provided herein which shall continue to
made as set forth. J.D. Edwards shall also provide You with outplacement
services at no charge to You for a period of two (2) years from the Elimination
Date with Lee Hecht Harrison.

 

2.   Release. You irrevocably and unconditionally release and forever discharge
J.D. Edwards, J.D. Edwards’ past and present directors, officers, shareholders,
employees, successors, attorneys, agents, representatives, and assigns (each a
“Releasee”) from any and all liabilities, claims (including attorneys’ fees),
demands, rights, and causes of actions, whether known or unknown, that You may
have or claim to have against any Releasee, including, without limitation, those
relating to Your employment by, or separation from, J.D. Edwards. Without
limiting the generality of this section, and by way of example and not
limitation, this section shall specifically apply to rights and claims under:
Title VII of the Civil Rights Act of 1964 as amended, the Age Discrimination in
Employment Act (ADEA) of 1967, as amended, the Older Worker

 

1



--------------------------------------------------------------------------------

Benefit Protection Act, the Civil Rights of 1866 and 1871, the Civil Right Act
of 1991, the Rehabilitation Act of 1973, Executive Order 11246, the Equal Pay
Act of 1963, the Americans with Disabilities Act, Breach of contract,
defamation, infliction of emotional distress, wrongful discharge, breach of a
covenant of good faith and fair dealing, and any other federal, state or local
statue, law, ordinance, regulation, order or principal of law. By signing this
Agreement, you hove not filed nor caused to be filed, nor will You file except
with respect to future charges under the Age Discrimination in Employment Act or
Older Workers Benefit Protection Act, any charge, complaint, lawsuit, or other
claim (collectively (“Claims”) against any Releasee and You specifically waive
the right to recover any remedies. monetary or otherwise, that might be
available if You file any such Claims. This Agreement may be used by any
Releasee as a complete defense to any Claims asserted by You or anyone on Your
behalf against a Release. If You of anyone on Your behalf violates this section
of the Agreement, You shall pay all costs and expenses ( including reasonable
attorney’s fees) incurred by a Releasee in defending against the claims.

 

Except as set forth in Section 7, Effect on existing agreements, J.D Edwards,
its past and present directors, officers attorneys, agents, contractors and
assigns irrevocably and unconditionally releases and forever discharges You from
any and all liabilities, claims (including attorneys’ fees), demands rights, and
causes of actions, whether known or unknown, that J.D. Edwards may have against
You, including, without limitation, those relating to Your employment by, or
separation from, J.D. Edwards,

 

3.   Mistake. Each party understands that. after the date of this Agreement, it
may discover facts different from, of in addition to, those which it now knows
or believes to be true with respect to the claims released or waived above and
that, as part of the consideration contained in the Agreement, each party
expressly assumes the risk that the Agreement was made on the basis of its
mistake or mistakes of any nature whatsoever. Each Party intends that this
Agreement shall not be rescinded, reform, modified, voided, or changed in any
way on the basis of any mistake or mistakes made by its whatsoever.

 

4.   No Liability. The payment is not to be, and shall not be construed as, an
admission of liability or wrongdoing on the part of any Releasee. No Releasee
have admitted, nor do they admit, that they engaged in any wrongful or unlawful
act. or that they violated any federal, state or local statue, law, regulation,
ordinance, order, or principle of law, and further expressly deny such
violation.

 

5.   Revocation. You have seven (7) calendar days after Your execution of this
Agreement (the “Revocation Period”) in which to revoke this Agreement by so
notifying Heather Ferguson at J.D. Edwards. This Agreement shall be effective
the eighth day after Your execution of this Agreement (the “Effective Date”),
provided that You have not revoked this Agreement.

 

6.   Future Cooperation/Noncompete. You shall cooperate, at J.D. Edwards’
expense, with J.D. Edwards in connection with any legal proceeding in which J.D.
Edwards is or may become a party. In consideration of the payments set forth
above, You agree not to perform services as an employee, consultant, or
contractor with any of Ariba, Great Plains, i2, IFS, Intentia, Lawson,
Manugistics, Onyx, Oracle, Paragon, PeopleSoft, Pivotal, QAD, SAP, Siebel, and
Synquest for a period of one (1) year from the Effective Date of this Agreement.

 

7.   Effect on existing agreements. Notwithstanding this Agreement, the limited
specific provisions of any agreements between You and J.D. Edwards relating to
confidentiality, unfair competition, noncompetition, employee solicitations,
inventions, and stock options are unaffected and remain in full force and
effect. Confidential and Proprietary Information shall include but not be
limited to any and all information you received as a result of Your

 

2



--------------------------------------------------------------------------------

 

       employment with J.D. Edwards regarding its future plans, forecasts,
mergers and acquisitions, product development plans, including architecture,
operating system and platform direction, design and functionality, sales
strategies, and market segmentation and verticalization. All other provisions of
all other agreements between You and J.D. Edwards shall be superseded and become
null and void upon the effective date of this Agreement, except for the Stock
Option Agreement dated February 8, 2001 and any other agreement which relates to
the Stock described in Section 9, stock. Effective two (2) business days after
J.D. Edwards’ earning announcement of the results for the second full quarter
following Your departure, You are hereby released from any obligations you may
have under the J.D. Edwards’ insider trading policy. Except as set forth in
Section 10, Miscellaneous, You shall promptly return to J.D. Edwards all J.D.
Edwards’ property.

 

8.   Confidentiality/Non-disparagement. You shall not disclose the existence,
facts, or terms of this Agreement to anyone other than Your immediate family,
accountants, attorneys, or financial or tax advisors who have been advised of,
and agree to maintain, its confidentiality. You shall not do or say anything
that portrays J.D. Edwards or its management, employees, products, or services
in a negative light.

 

9.   Stock. Effective as of Your Elimination Date, J.D. Edwards waives all
restrictions related to the sale of the 20,000 restricted common stock of J.D.
Edwards (other than contained in the J.D. Edwards Insider Trading Policy) which
were granted to you pursuant to the J.D. Edwards 1997 Equity Incentive Plan, and
all such shares shall be immediately vested and may be purchased for one cent
($.01) per share. Effective as of Your Elimination Date, the 250,000 stock
options to purchase 250,000 shares of J.D. Edwards common stock which were
granted to You pursuant to the Stock Option Agreement dated February 8, 2001 and
the J.D. Edwards 1997 Equity Incentive Plan shall be fully vested. You shall
have a period of two (2) years from Your Elimination Date to elect to exercise
these 250,000 stock options at an exercise price of Eleven Dollars and 938/1000
($11.938).

 

10.   Miscellaneous. This Agreement constitutes the complete and exclusive
agreement between the parties concerning the subject matter hereof and
supersedes any prior communication regarding such subject matter. This Agreement
may not be canceled or modified unless in writing signed by You and a
vice-president or more senior officer of J.D. Edwards. Any waiver of any default
or breach of this Agreement shall be effective only if in writing and signed by
an authorized representative of the party providing the waiver. No such waiver
shall be deemed to be a waiver of any other or subsequent breach or default. In
entering into this Agreement, You represent and warrant that You are not
relying, and will not rely, on any promises, inducements, or representations
made by or on behalf any Releasee with respect to the subject matter of this
Agreement. This Agreement shall be binding on and shall inure to the benefit of
the parties and their respective heirs, legal representatives, successors,
assigns, directors, officers, agents, and employees. This Agreement will be
governed by the internal laws of the State of Colorado, without regard to
conflict of law principles. If any judicial or administrative authority
determines that any term of this Agreement is invalid or illegal, such
determination shall not apply to the remaining terms of this Agreement and all
remaining provisions of this Agreement shall remain in full force and effect. If
any action at law or in equity is necessary to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to reasonable attorneys’
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled. J.D. Edwards agrees to indemnify you for all fees
and costs in accordance with the terms of Your Indemnification Agreement with
J.D. Edwards which You incur in connection with any claim against you by a third
party arising out of or related to Your employment as an officer of J.D.
Edwards. In addition to the indemnification provided to you by J.D. Edwards
under applicable corporate law, and J.D. Edwards Certificate of Incorporation
and Bylaws, J.D. Edwards hereby agrees to indemnify you for all fees and costs
which You incur in connection with any claim against You by a third party
arising out of or related to Your employment as an officer of J.D. Edwards.
Further, you shall continue to be as covered person under J.D. Edwards Directors
and Officer

-

 

3



--------------------------------------------------------------------------------

 

Liability insurance for three (3) years from Your Elimination Date. J.D. Edwards
agrees it shall continue to make available to You Your home office and continue
to pay the reasonable costs You incur for a DSL line, Your cell phone and home
computer systems; provided, however, that You will provide access to J.D.
Edwards to Your home computer to permit J.D. Edwards to remove all software
which has been provided to You by J.D. Edwards while You were an employee. J.D.
Edwards further agrees that You may utilize Ms. Eileen Donzal as Your temporary
administrative assistant provided such use to limited and in no way interferes
with her duties at J.D. Edwards.

 

YOU HAVE FULLY READ, UNDERSTAND THE SIGNIFICANCE AND CONSEQUENCES OF, AND FREELY
AGREE TO BE BOUND BY THIS AGREEMENT. YOU HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY REGARDING THE PURPOSE AND EFFECT OF THIS AGREEMENT BEFORE SIGNING.

 

YOU UNDERSTAND THAT APPLICABLE LAW PROVIDES YOU WITH FORTY-FIVE (45) CALENDAR
DAYS IN WHICH TO CONSIDER THIS AGREEMENT. BY SIGNING THIS AGREEMENT BEFORE THE
END OF THE 45-DAY PERIOD, YOU ARE INDICATING THAT YOU ARE FREELY WAIVING THE
BALANCE OF THIS PERIOD.

 

YOU HAVE SEVEN (7) CALENDAR DAYS FROM THE DATE OF YOUR SIGNATURE BELOW IN WHICH
TO REVOKE THIS AGREEMENT AS PERMITTED IN SECTION 5.

 

J.D. EDWARDS

       

By




 

/s/    Robert M. Dutkowsky

--------------------------------------------------------------------------------

(Authorized Signature)

 

         

/s/ John H. Bonde

--------------------------------------------------------------------------------

  (Your Signature)

 

   

Robert M. Dutkowsky

--------------------------------------------------------------------------------

(Print or Type Name)

 

         

John H. Bonde

--------------------------------------------------------------------------------

  (Print or Type Name)

 

   

Chairman, President and CEO

--------------------------------------------------------------------------------

(Title)

         

xxxxxxxxxx

--------------------------------------------------------------------------------

  (Print Address)

               

 

2/5/03

--------------------------------------------------------------------------------

               

  (Date)

 

[*** USE BELOW WHEN YOU ARE NOT WITNESSING SIGNATURE]

   

STATE OF CALIFORNIA          )

   

                                                          ) ss

   

COUNTY OF LOS ANGELES    )

   

SUBSCRIBED AND SWORN TO

before me this 5th day of February,

   

2003 by John H. Bonde .

     

[SEAL]

 

Witness my hand and official seal.

   

/s/ Bruno J. Sartini Jr.

   

Notary Public

         

My commission expires: Feb. 21, 2006 .

 

4